DETAILED ACTION
Response to Amendment
The amendment filed on 01/26/2022 has placed the application in condition for allowance.
Allowable Subject Matter
Claims 1-6, 9, and 12-15 are allowed.
The following is an examiner’s statement of reasons for allowance:
Re Claim 1:
The closest prior art of record, Olson et al (US 20090262283 A1; previously relied upon in the Office Action filed on 10/28/2021; “Olson”) fails to disclose, teach, suggest, or render obvious the combined structure and functionality of the back plate has a side wall in contact with the side surface and an extension portion projecting from the side wall toward a side of the back plate facing towards the light guide plate as set forth in the claim.
Re Claims 2-6, 9, and 16-17:
The claims are allowed due to their dependence on allowed base claim 1.
Re Claim 12:
The closest prior art of record, Olson fails to disclose, teach, suggest, or render obvious the combined method, structure, and functionality of the back plate has a side wall in contact with the side surface and an extension portion projecting from the side wall toward a side of the back plate facing towards the light guide plate as set forth in the claim.
Re Claims 13-15:
The claims are allowed due to their dependence on allowed base claim 12.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEITH G DELAHOUSSAYE whose telephone number is (469)295-9088. The examiner can normally be reached Monday-Friday: 10:00 am-6:00 pm CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Diane Lee can be reached on (571) 272-2399. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






KEITH G. DELAHOUSSAYE JR.
Primary Examiner
Art Unit 2875



/KEITH G. DELAHOUSSAYE/Primary Examiner, Art Unit 2875